MESKILL, J.,
concurring:
I concur in the majority’s decision to affirm the judgment of the district court affirming the order of the bankruptcy court. I do so on the narrow ground that the term “other security” includes, at a minimum, the requirement imposed by the bankruptcy court that Caldor provide the Utilities with copies of Caldor’s monthly operating statements promptly after Caldor files the statements with the bankruptcy court. Although the Utilities contend that this measure cannot constitute security because the statements were otherwise available to the Utilities, the bankruptcy court’s order provides the Utilities with prompt and inexpensive access to the statements, something the Utilities did not have before the bankruptcy court’s order. Further, the statements provide the Utilities with “security,” as that term is commonly understood, because the Utilities will be kept well informed of Caldor’s financial condition and will be able to protect themselves should Caldor’s financial situation worsen.